EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 19, line 10, remove “(h)”




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In computer-implemented methods of performing fault injection testing on an integrated circuit hardware design, the method comprising: receiving a raw fault node list identifying one or more fault nodes of the hardware design; receiving information indicating a grouping of the one or more fault nodes in the raw fault node list into a plurality of fault node groups, each fault node group comprising fault nodes that have a same effect on a failure mode of the hardware design; generating a final fault node list based on the plurality of fault node groups; selecting a set of fault injection parameters for a fault injection test; performing the fault injection test on the hardware design by causing a fault to be injected into a simulation of the hardware design in accordance with the selected set of fault injection parameters; determining a result of the fault injection test; storing the result of the fault injection test; and repeating the steps of selecting, performing, determining, and storing at least once, prior art of record does not teach or clearly suggest wherein the step of electing a set of fault injection parameters for a fault injection test is performed by selecting a fault node group of the plurality of fault node groups, and selecting one or more fault nodes in the final fault node list from the selected fault node group, wherein the fault node group is selected such that the fewer times a fault node group has been selected for a fault injection test the more likely that the fault node group is to be selected and/or the one or more fault nodes are selected such that the fewer times a fault node has been selected for a fault injection test the more likely the fault node is to be selected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON BOWERS whose telephone number is (571)272-1888. The examiner can normally be reached Flex M-F 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.B/Examiner, Art Unit 2851   




/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851